DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it does not describe the invention precisely if it is drawn to a composition or an article.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “composition” nor an “article of manufacture,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101, which is drafted so as to set forth the statutory classes of invention in the alternative only.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, 8-10, 15 recites “a sublimated design”. However, the specification does not disclose the term. For purposes of expediting prosecution, it is interpreted as a coating.
Claim 19 recites “non-white pigment”. However, the specification does not disclose white pigment to support the negative limitation. 
Claim 15 recites “organic UV adsorber, organic UV inhibitor”. However, the specification only discloses certain species instead of the genus. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "greater" in claims 11-12 is a relative term which renders the claim indefinite.  The term "greater resistance to weathering" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 contains limitations that are drawn to both a composition and an article of manufacture.  Case law holds that a single claim that claims both a composition and the method steps of using it is indefinite under 35 U.S.C. 112, second paragraph. See Ex Parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter.1990). For purposes of expediting prosecution, claim 1 is interpreted as “a polymer composition for making a substrate comprising 60-90 wt% of polymer selected from the group consisting of polyamides, polyester, polyether and combinations thereof; UV absorber; UV inhibitor; pigment; and antioxidant; wherein the pigment is a compound that is different from at least one of the UV absorber and the UV inhibitor.”
Claim 15 contains limitations that are drawn to both a composition and an article of manufacture.  Case law holds that a single claim that claims both a composition and the method steps of using it is indefinite under 35 U.S.C. 112, second paragraph. See Ex Parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter.1990). For purposes of expediting prosecution, claim 15 is interpreted as “a polymer composition for making a substrate comprising 60-90 wt% of at least one polyamide selected from the group consisting of nylon 6, nylon 6,6, nylon 6,10, nylon 11, nylon 12 and combinations thereof; about 0.1-10% organic UV absorber; about 0.1-10 organic UV inhibitor; about 10-30% pigment; and about 0.1-10 wt% antioxidant.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulholland et al (US 2017/0210877).
Mulholland teaches a composition comprising more than 70 wt% of polyamide, a metallic pigment, a hindered amine light stabilizer (i.e. UV absorber), a UV light stabilizer and an antioxidant. The UV stabilizer can be as 2-(2’-hydroxy-5’-t-octylphenyl)benzotriazole which reads on UV inhibitor [0008, 0010, 0014, 0018, 0021, 0038-0040, claims]. ). The composition can be made into a substrate and a coating can be applied to the substrate by various method as claimed.
Because Mulholland teaches the claimed composition, it is therefore inherent that the composition exhibit claimed property since such a property is evidently dependent upon the nature of the composition used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulholland et al (US 2017/0210877).
Claims 1-5, 8-10, 14: Mulholland teaches a composition comprising more than 60 wt% of polyamide, 0.5-10 wt% of a metallic pigment, 0.1-2 wt% a UV light stabilizer, 0.1-2 wt% of a hindered amine light stabilizer and 0.01-2 wt% of an antioxidant. The UV stabilizer can be as 2-(2’-hydroxy-5’-t-octylphenyl)benzotriazole which reads on both UV adsorber and UV inhibitor [0008, 0010, 0014, 0021, 0038-0041]. It is noted that instant claims do not distinguish UV inhibitor and UV adsorber, 0.1-2 wt% of UV stabilizer can be distribute among those components to fall within or overlap the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The composition can be made into a substrate and a coating can be applied to the substrate by various method as claimed. 
Mulholland does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claim 6-7, 15-19: Mulholland discloses nylon 6 as a single polyamide used in the examples. Mulholland further teaches the polyamide can be nylon 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that nylon 66 can also be a single polyamide component in the composition. 
Additionally, a claim that sets forth ‘comprising’ in the preamble, and ‘consisting of’ in reciting a particular element, is open with respect to additional elements including another polymer.
Claims 11-12: Mulholland is silent with respect to the properties of the composition. However, the teachings from Mulholland have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 13: Mulholland does not explicitly disclose a pellet. However, Mulholland discloses molded article made from the composition. And it is a known practice to prepare pellets from the composition to provide uniformity of composition for the molding process. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare pellets from the composition for molding process.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763